DETAILED ACTION
	Claims 31-50 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,905,753. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 and instant claim 31 are identical with the exception that instant claim 31 also comprises at least one transgene encoding an antigen and that instant claim 31 recites disrupts PlasMei2 gene or PlasMei2 gene function. Patented claim 1 only recites ‘disrupts PlasMei 2 gene function”. Patented claims 5-7 recite the addition of at least one transgene.  Accordingly, the scope of the patented claims and the instant claims are not patentably distinct and the Genus of the patented claims encompasses the instant claims.  
Claim Rejections - 35 USC § 112-2nd pararagraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 31 and 41 recite that the Plasmodium is genetically modified to ‘disrupt PlasMei2 gene of PlasMei 2 gene function’.  It is unclear what structure is encompassed by a modification to ‘disrupt PlasMei2 gene’.  The metes and bounds of this language cannot be understood.  The disruption is not required to effect gene function in any way.  Is this intended to be a deletion of the gene?  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112-Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 already recites the host subject is ‘human’.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Status of Claims:
	No claims are presently allowed.
	The closest prior art, Dankwa et al. (Infect. Immun. 2016. 84(5): 1336-1345; see IDS 2/1/21; the reference is the inventor’s own work), does not teach disrupting the PlasMei2 gene or PlasMei2 gene function.  Dankwa teaches genetic manipulation of a gene that infects a rodent host, and does not infect humans.  The instant claims directly recite a ‘human host’.  The present application discloses that the rodent model, P. yoelii, 1s not entirely predictive or reflective of the human parasites. With respect to PlasMei2 knock out, the present application describes that "prior characterization [of the PlasMei2 knock out] on its own has resulted in imperfect or incomplete late liver stage arrest." See, page 7, lines 21-23. The present disclosure acknowledges that deletion of PlasMei2 in P. yoelii leads to late liver stage arrest in BALB/cByJ mice with a lack of breakthrough 
To assess the development of the plasmei2- knock out P. falciparum,
sporozoites were inoculated into FRG huHep mice, followed by infusion of
human red blood cells. See FIGURE 8. FRG huHep is a human-liver chimeric
model that permits development of human malaria, e.g., P. falciparum, in the
The resulting liver stage parasites demonstrated late-liver stage arrest. See page 45, line 28to page 45, line 2, and FIGURE 9. Transmission to blood stage was monitored by qPCR and culture analysis and it was discovered that the PlasMei2 genetic attenuation surprisingly resulted
in no blood stage development whatsoever. See page 46, lines 3-5 and Table 4.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/3/22